Citation Nr: 0934232	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Posttraumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 until 
January 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The Veteran did not engaged in combat during active 
service in the Republic of Vietnam and no credible evidence 
supports the incurrence of in-service stressors.

2.  The Veteran's diagnosed PTSD is not due to in-service 
stressors, and is not related to service.

3.  Bilateral hearing loss was not manifest during service, 
and an organic disease of the nervous system was not manifest 
within one year of separation.

4.  Tinnitus was not manifest during service, and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.304, 3.304(f), 3.306 (2008).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in December 2004 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
statement of the case in July 2006.  Consequently, the Board 
finds that any timing deficiency has been appropriately cured 
and that such deficiency did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records and service 
personnel records have been obtained.  The Veteran's VA 
treatment records have also been obtained.  Furthermore, the 
Veteran was afforded VA examinations in June 2005 in which 
the examiners were provided the c-file for review, took down 
the Veteran's history, examined the Veteran, and reached 
conclusions based on their examinations that were consistent 
with the record.  The examinations are found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally Applicable Laws and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection. Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Posttraumatic Stress Disorder

The Veteran is claiming entitlement to service connection for 
PTSD as a result of the in-service stressors discussed below.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 

Regarding the question of the occurrence of an in-service 
stressor to support the diagnosis of PTSD, the evidence 
necessary to establish the occurrence of an in-service 
stressor varies depending on whether or not the Veteran 
engaged in combat with the enemy. Gaines v. West, 11 Vet. 
App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

In a January 2005 statement, the Veteran identified stressors 
which he claims are related to his current PTSD.  He said 
that his first detail after landing in Vietnam was in Binh 
Hoa in May 1968.  He claims that while in Binh Hoa, he shot 
and killed a person hiding in a tree but that he was not 
assigned to a specific unit at the time.  He says he was 
later assigned to the 97th Transportation Company in Cam Ranh 
Bay.  While in Cam Ranh Bay his primary duty involved working 
on tug boats as they maneuvered oceangoing vessels in the 
bay.  He reports that one night he was placed on guard duty 
at a barge and given a weapon.  He states that at some point, 
although tired and sleepy, he saw what he thought to be a 
human figure in the dark.  After warning the figure to stop 
he shot in the direction of the figure.  The next morning he 
reports having found a body, face down, floating next to the 
barge.  He states that while the boat he worked on was being 
repaired he was sent on a temporary assignment with two other 
solders to run "up and down the Mekong Delta chasing 
snipers." During this time he reports an incident in which 
he shot and killed a woman surrounded by children.  He 
reports the names "Haught," Thompson" and "Vincent," 
though it is unclear if these were the names of fellow 
service members, and if so whether they were with the 
Veteran's unit.  In January 1969 he reports being assigned to 
LCU 59.  While with LCU 59 he reports being shot at in Phan 
Thiet.  Records indicates that the Veteran returned to the 
United States in January 1969.

With regard to the Veteran's time in Vietnam, the Board 
briefly notes that an official confirmation of Vietnam 
service indicates that the Veteran was in Vietnam through 
June 1969.  A review of service personnel records indicates 
that an error was made in reading a hand-written notation and 
that the Veteran's service in Vietnam actually ended in 
January 1969.

The Board has considered whether the Veteran is not found to 
have engaged in combat.  A review of service medical and 
personnel records do not reflect that the Veteran 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCRPEC 12-99.  Rather, records 
show that the Veteran's principal duties while in Vietnam 
were as an H/C Boatswain, a Radio Operator and an Assistant 
Crewman.  Accordingly, the Veteran is not found to be a 
combat Veteran and the provisions of 30 U.S.C.A. § 1154(b) 
are not for application.  Furthermore, although the Veteran 
was awarded the Vietnam Condemnation Medal, Vietnam Service 
Medal and National Defense Service Medal, among others,  the 
record does not reflect that the Veteran was awarded any 
recognition indicative of combat (e.g. Purple Heart, Combat 
Infrintryman Badge, etc.).  The Board has considered all 
evidence of record, including the Veteran's own statements, 
and concludes that there is no credible corroborating 
evidence of combat.  The Board finds the Veteran's statements 
regarding his claimed participation in combat to be of 
suspect credibility given his principal duties.  Accordingly, 
based on the evidence of record, the Board finds that 
application of 38 U.S.C.A. § 1154(b) is not warranted.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

After careful consideration of the evidence in this case, the 
Board concludes that service connection for PTSD is not 
warranted.  The Veteran has not submitted sufficient evidence 
to allow for verification of his claimed stressors and there 
is no credible supporting evidence that the claimed stressor 
occurred.  VA attempted to verify the alleged stressors based 
on the information reported by the Veteran by acquiring the 
Veteran's service personnel file.  The Board has thoroughly 
reviewed such evidence and has found that it fails to 
corroborate either the Veteran's combat exposure or the 
claimed stressors.

The record shows that in October 2004 a VA psychologist 
diagnosed the Veteran with PTSD based on the Veteran's 
reported stressors and his current symptomatology.  At a June 
2005 VA examination, the Veteran was again diagnosed with 
PTSD .  This second diagnosis was made following a review of 
the Veteran's c-file and the examiner's report includes a 
description of the Veteran's claimed stressors.  The examiner 
described the Veteran's level of traumatic stress, based on 
his account of in-service events, to have been high and that 
the claimed stressors meet with the stressor criterion for 
PTSD under the Diagnostic and Statistical Manual of Mental 
Disorders-IV.

In spite of these diagnoses, the Board finds that a verified 
stressor is not shown.  A noncombat Veteran's testimony alone 
does not qualify as credible supporting evidence of 
occurrence of an in-service stressor as required by 38 C.F.R. 
§ 3.304(f).  Therefore, absent credible supporting evidence 
of the claimed stressors, and having carefully the evidence 
of record, the Board concludes that the criteria for service 
connection for PTSD are not met.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).



Bilateral Hearing Loss

The Veteran is claiming entitlement to service connection for 
a bilateral hearing loss disability.

At the outset, the Board notes that the there is no proof of 
hearing loss during service.  Rather, in an audiological 
evaluation during a separation examination in January 1969, 
pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
20
10
10
10
LEFT
20
15
5
0

Furthermore, the Veteran denied a history of ear trouble and 
hearing loss and his ears were objectively normal.  The 
remaining service treatment records do not show any treatment 
or complains referable to hearing loss.

Following separation, the record shows that the Veteran 
underwent a VA examination in June 2005.  During that 
examination he reported an in-service history of gunfire, 
artillery fire, airboat noise and other equipment noise as a 
common laborer.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
20
LEFT
20
10
10
10
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The examiner described his hearing as within normal limits.

As stated, entitlement to disability compensation requires 
proof of the existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Here, there is no proof of disability.  Even 
when we accept that a layperson is competent to report a 
decrease in auditory acuity, nothing in the Veteran's 
pleadings establishes the presence of a hearing loss 
disability.

Although the Veteran claims to have bilateral hearing loss, 
the record does not establish that he has a bilateral hearing 
loss disability in accordance with VA regulation.  See 
38 C.F.R. § 3.385 (mandating that impaired hearing will be 
considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  

The objective evidence of record does not establish that the 
Veteran has a hearing loss disability.  Rather, the record 
establishes that the Veteran's hearing is within normal 
limits for VA purposes.  The objective evidence is more 
probative than the Veteran's lay opinion.  As he does not 
meet the criteria of a disability, it necessarily follows 
that service connection for a hearing loss disability may not 
be granted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection for bilateral hearing loss 
disability is denied.

Bilateral Tinnitus

The Veteran is claiming entitlement to service connection for 
bilateral tinnitus.

As an initial matter, the Board notes that the Veteran has 
not alleged that tinnitus was incurred in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application.

The Veteran's service treatment records do not reflect 
treatment or complaints referable to tinnitus.  In a January 
1969 separation examination the Veteran denied a history of 
ear troubles and no hearing loss.  An objective examination 
revealed that is ears were normal.

Based on the foregoing, the service treatment records do not 
show tinnitus was incurred during active duty.  However, this 
does not in itself preclude a grant of service connection.  
Again, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that 
currently diagnosed bilateral tinnitus is related to active 
service, for the reasons discussed below.

Following separation from active service in January 1969, the 
evidence first shows complaints of tinnitus in a 
psychological evaluation during which the Veteran described a 
constant ringing in his ears.  In a VA examination in June 
2005, the Veteran reported in-service exposure to gunfire, 
artillery fire, airboat noise and some equipment noise as a 
common laborer.  He described his tinnitus as being soft and 
having a high pitch and indicated that he had been 
experiencing symptoms for "many, many years."  The examiner 
concluded that it is not at least as likely as not that the 
Veteran's tinnitus is related to service.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's tinnitus is capable of lay 
observation and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  Again, service treatment records do not 
reflect in-service complaints referable to tinnitus nor does 
the Veteran's medical separation examination indicate such a 
disorder.  The Board notes that in his claim for service 
connection, submitted in April 2004, the Veteran stated an 
onset in 1968.  However, at his separation examination in 
January 1969 he did not have a history of ear trouble.  Given 
these conflicts, the Veteran is found to be an inconsistent 
historian and his statements are of limited probative value 
in establishing either onset or continuity of symptomatology.  
The Board finds that the Veteran's denial of pertinent 
pathology in a certified document contemporaneous with 
service, to be far more probative than a remote statement 
contemporaneous with a claim for benefits, the 35 year gap 
between separation from active service and the first 
complaint of tinnitus, combined with a competent medical 
opinion of negative nexus between tinnitus and service to be 
more probative than the Veteran's statements alleging in-
service onset and continuity of symptomatology.  The claim of 
entitlement to service connection for tinnitus must be 
denied.

In conclusion, as the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Service connection for posttraumatic stress disorder is 
denied.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


